The opinion of the Court was delivered by
Manning, J.
An affidavit was made last August before the respondent Recorder by a seijeant of police that he had served a notice on the relatrix, commanding her to remove from No. 10 Rampart street within ñve days and that she had not obeyed it, and had thereby violated a police regulation contained in Jewell’s Digest. What that regulation is the affidavit did not mention but art. 126, the regulation referred to, empowers the mayor of the city to order the occupant of any house of prostitution or assignation that may have become dangerous to public morals to remove therefrom in five days.
Thereupon the relatrix obtained a prohibition of further proceeding against her until the complaint could be heard here,'and a writ of cer-tiorari to bring it up, alleging that she is occupying the house under a lease that does not expire until October 15th. following, denying that she is keeping a house of prostitution or assignation, and setting forth sundry objections to the jurisdiction of the Recorder.
It does not appear that the mayor has ever ordered her removal, and since to-him is specifically delegated the power to order removal thus summarily, until he has ordered it and she has disobeyed, she has not violated the ordinance and brought herself within the jurisdiction of the Recorder.
The parties seem to have lost all interest in the matter. Neither had filed a brief. The respondent came in with one at the last hour.
On the face of the papers no course is left for us but to perpetuate the writ of prohibition, and it is so ordered.